Lahtinen, J.
(dissenting). I respectfully dissent. While the majority finds that the medical expert’s affidavit submitted by plaintiff Arlene T. Sorriento (hereinafter plaintiff) in opposition to defendants’ motion for summary judgment insufficient as a matter of law, I do not share their view.
The majority labels that affidavit “conclusory and apparently based on plaintiffs subjective complaints rather than on any distinct medical findings” and would require this plaintiff to submit a detailed affidavit of her medical expert specifying not only the objective medical evidence upon which he bases his medical opinion, but also explaining how that evidence establishes that her serious injury resulted from this accident. Such a requirement imposes a more severe burden on this plaintiff to defend a motion for summary judgment than she would face at trial (see, CPLR 4515).
Here, plaintiffs medical expert, a licensed physician board certified in orthopedic surgery and one of plaintiffs treating physicians, properly stated his opinion that the subject accident caused plaintiffs probable right medial meniscus tear, aggravated her preexisting arthritic condition, was responsible for 25% of her permanent injury and made her total right knee replacement a necessary medical procedure. Such opinion evidence, supported by X rays taken before and after the accident and the physical examinations of plaintiff during the course of his treatment of her, is legally admissible and, if uncontradicted, sufficient to support a verdict in favor of plaintiff at trial (see, Matott v Ward, 48 NY2d 455). Whether such testimony could withstand the crucible of cross-examination is a question properly left for the trier of fact. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as partially denied defendants’ motion for summary judgment; said motion granted, summary judgment awarded to defendants against plaintiff Arlene T. Sorriento and her claims are dismissed; and, as so modified, affirmed.